Cady, J.
(dissenting.) There can be no dispute as to the origin of the road or lane in question. About 40 years before the trial of this cause, Jehiel Parks and a Mr. Olmstead each owned a farm, bounded by each other, by a line running north and south; and they agreed that they would each give a piece of land ten feet wide for-the purpose of making a road or lane twenty feet wide *465between their farms. This would enable each of them to pass cenveniently into their respective fields, and a fence was built on each side of the lane so agreed on. This was a lane in the proper meaning of that word — it was “ a narrow way or passage as distinguished from a public road or highway.”
In its origin this was a private road or lane; it was the private property of two individuals, to the rights of one of whom the defendant has succeeded. Although the owners of this lane suffered any person who pleased to pass and repass over it on foot, on horseback or in carriages, it did not thereby become a public highway; nor did the owners of it lose the right to control it.
The owners of the land over which this lane passed agreed that it should be twenty feet wide, and it was so fenced and used for about thirty-eight years, before the overseers or the commissioners of highways, who alone had a right to act on behalf of the town, set up any claim to it. It was not at any time during that period included in any road district, or worked as a public highway; and what right had the commissioners of highways of the town of Malta in the year 1848 to come to the owners of this lane, and say to them, gentlemen, in 1810 you or those under whom you claim established this lane twenty feet wide; you have suffered every person who pleased to pass over it for the last 38 years; now we claim it as a public highway, and order it to be made two rods wide, and each of you to move your fence back upon your land six feet ? Because you 38 years ago agreed to give and did give ten feet from each of your farms, to make a lane between them, we have a right to take the lane, and six feet more from each of your farms, and convert the whole into a public highway. If the commissioners of highways can do this, what becomes of that clause of the constitution of 1846 which is as follows, “ nor shall private property be taken for public use without just compensation” ? It can not be denied that the piece of land six feet wide on each side of this lane was in March, 1848, private property: it had been enclosed more than forty years, and it could not in April in that year be taken for public use without just compensation; and unless it could be taken without compensation the commissioners of highways could not *466convert it, or the lane, into a highway; for all public highways must be at least two rods wide.
By 1 R. S. 2d ed. 59, § 1, it is made the duty of commissioners of highways to cause such roads as have been used as public highways for twenty years but not recorded, to be ascertained, described and entered of record in the town clerk’s office; and by section 105, page 517, it is made their duty to order the overseers of highways to open all roads to the width of two rods at least, which they shall judge to have been used as public highways for twenty years.
When the commissioners adjudge that a road has been used as a public highway, and ascertain, describe and enter it of record, they are not bound to give any notice thereof to the owners of the adjoining land; and the right of appeal is not given to any person who may deem himself aggrieved by the act of the commissioners in adjudging that a road has been used twenty years as a public highway, and ascertaining, describing and causing it to be recorded. The right of appeal is only given when a person “ considers himself aggrieved by any determination of the commissioners of highways, either in laying out, altering or discontinuing, or refusing to lay out, alter or discontinue any road.” In this case there was a lane or private road twenty feet wide, and a fence on each side of it; and the commissioners of highways assume the right to adjudge that it had been used as a public highway for twenty years, and ascertain, describe and have it recorded as a public highway two rods wide. Unless this can be deemed a laying out or altering a highway, no right of appeal is given; and if it be a laying out or altering a highway, then the commissioners had no jurisdiction to interfere with the fences and the land on each side of the lane, without the consent of the owner, unless certified to be necessary by the oath of twelve respectable freeholders. The defendant in this case has no remedy, unless he had liberty upon the trial of this cause to deny that the road in question was a public highway. That, therefore, became a material question in the cause.
And what evidence was there that it had for more than twenty years before the year 1848 been used as a public highway'} It *467was proved that every person who pleased traveled over it; and that was all the evidence to show that it was a public highway. Was that enough 1 Suppose there be two public highways, parallel with each other and a mile apart. A man owns a farm, between these two public highways and one-fourth of a mile from either of them, and it is necessary for him to have a road through his own farm to each of those public highways, but he is compelled to obtain such private roads by a regular course of law; and he then fence's the road on both sides; and on each side of his own fence he is obliged to build and keep up an expensive bridge; and after the road is made passable and the two bridges erected, he leaves it open and allows every person who pleases to pass over it. He does not even forbid the persons from whom he was obliged to purchase the road to pass over it; and he suffers it to be thus traveled for twenty years. Will it thereby become a public highway, and the commissioners of highways be bound to keep the road and bridges in repair at the expense of the town, or the town be liable to pay all damages which any person may sustain on account of the road or bridges being out of repair 1 If not, then a road is not made a public highway by reason that every person who pleases travels over it. But if in the case I have put, the road does become a public highway, then the town may be made liable to pay damages or incur heavy expenses to keep the roads and bridges in repair, which the commissioners of highways have never recognized as public highways, which have never been annexed to any road district, or worked at the public expense.
But this is not the only consequence which will follow from holding that travel on a private road for twenty years will convert it into a public highway. In the case I have supposed, a piece of land twenty feet wide has been by process of law laid out as a private road through a man’s farm. The man who procured the road to be laid out, suffers all persons to travel over it for twenty years ; and if at the end of twenty years it becomes a public highway, the commissioners of highways will be bound to cause it to be opened two rods wide, and the farmer from whom a piece twenty feet wide was taken for a private road, *468will be compelled to surrender another piece twelve feet wide through his farm without compensation, and remove or make new fences, and the man who purchased the private road and always had a right to put bars, or a gate, or; a fence across it, may be compelled to surrender his private road without any compensation. A rule which may be followed by such injurious consequences, ought not to be adopted; but if all persons travel over a private road for twenty years, that will not convert it into a public highway. What does the statute mean, which makes it the duty of the commissioners of highways to cause all roads which have been used as highways for twenty years, to be ascertained, described and entered of record in the town clerk’s office, and to order the overseers of highways, to open all roads to the width of two rods at least, which they shall judge to have been used as public highways for twenty years 1 Does every road frequently traveled over for twenty years become a public highway, or does the statute mean that when a road has been recognized as a public highway by the proper officers of a town, by being annexed to a road district, and worked and kept in repair at the expense of the town for twenty years, the town acquires a right to the road ? In such cases the commissioners of highways of the present day may generally have record evidence that a road has been used as a public highway for the last twenty years. They can, by searching the records of the town clerk’s office, discover whether it has been attached to any road district and put under the care of an overseer of highways : if it has not, there is no reason to believe that the officers of the town whose business it is to attend to the highways have regarded or claimed it as a highway.
Twenty years’ use of a road as a highway is, upon the principle of the statute of limitations, evidence of a title to the easement ; either by grant or an original laying out of the road, although no record can be found. An adverse possession of . an easément for twenty years furnishes evidence of a right to it. By an act passed by the legislature in the year 1784, no public highway was to be less than two rods wide; and hence it is, if a road has been used twenty years as a public highway, the pre*469sumption is that it is at least two rods wide. And as the twenty years use established the right, the legislature has made it the duty of the commissioners of highways to cause all such roads to be opened two rods wide. The commissioners and overseers of highways are the officers of the town, by whose acts the town is bound. If they have claimed and used a road as a public highway for twenty years, not only the right but the duty of the town is established. The title of the town to the road can not be acquired, and the duty of the town to keep the road and bridges in repair can not be imposed, by the acts of individuals in traveling over the road. The officers of the town have no right to interfere with the travel on a private road.
When a road has been regularly laid out and opened as a public highway, it ceases to be a public highway, unless worked within six years. A highway must not only be opened but worked at the public expense, or the town loses all its title thereto. This shows that work upon the road at the public expense, is material evidence in showing that the road is a public highway.
The counsel for the plaintiffs, upon the argument, insisted that there was a dedication by the owners of the land, of the site of this road, to the public. But there is no evidence of a dedication to the public. There is, however, direct and uncontradicted evidence that it was set apart by the owners of the land for their own accommodation as a private way.
Again, if the town claims on the ground of dedication, it must accept the thing as dedicated. (3 Kent’s Com. 451.) If a person dedicates a piece of his farm ten feet wide, the party to be benefited by the dedication, has no right to say to the party making the dedication, “ you dedicated a piece of land ten feet wide, but as that will not answer my purpose I will take a piece thirty-two feet wide.”
The road in question had no mark about it of a public highway ; it was only from eighteen to twenty feet wide, and every person who traveled on it is presumed to know that the law required every public highway to be at least two rods wide, and seeing this but eighteen or twenty feet he must know it was not *470a public highway, unless the officers of the town having charge of the highways had been grossly ignorant.
[Essex General Term,
July 7, 1851.
Willard, Hand and Cady, Justices.]
The road of which that in question is a part, extended from the Stillwater road north to the Dunning-street road, but the north part of the road has been cultivated for the last fourteen years, and has not been an open road during that time. The part shut up is about one mile, and that which has been left open about half a mile long. The fact that two-thirds of the road as used twenty years ago has been shut up, and gates and bars placed across it, furnishes strong evidence that it was not used as a public road. The town officers set up no claim to it.
Again, if a traveler enters upon this road at its junction with the Stillwater road, he can travel north on it for half a mile, and come to a gate and to an open road to what is called the Factory, and there are three dwelling houses, and then the traveler comes to the end of the road, and what must he then do 1 He must go back the way he came to the Stillwater road; or if he wishes to go to the Dunning road he must open one or two or more gates or bars. In these circumstances there is no evidence that this road is a public highway.
“ A road leading to any market town, and common for all travelers, and communicating with any great road, is a highway ; but if it lead only to a church, or to a barn or village or to fields, it is a private way.” (1 Russ. on Crimes, 308, note g.) This road in dispute was intended by Mr. Parks and Mr. Olmstead, to enable them to go to their fields, and that is the purpose for which their representatives now use it. It but leads to a factory and three families, and there it ends.
It does not therefore answer the common law definition of a highway. The motion for a new trial ought to be denied.
Judgment reversed.